Citation Nr: 1628256	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), an anxiety disorder, symptoms of stress, and insomnia.

2.  Entitlement to service connection for a skin disability of the feet, to include jungle rot. 

3.  Entitlement to service connection for a gastrointestinal disability, to include ulcers and GERD, to include as secondary to acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2015 videoconference hearing.  A copy of the transcript is of record.  At the hearing, the Veteran waived RO consideration of documents added to the claims folder following the issuance of the statement of the case.

This case was previously before the Board in April 2015, when it was remanded for further development. 

As will be discussed in detail below, the Veteran filed a claim for entitlement to service connection for an acquired psychiatric disorder as well as filing "separate" claim for PTSD.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including chronic anxiety and an alcoholic disorder.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal as a claim for "an acquired psychiatric disability."

By way of a May 2015 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for right ear hearing loss and that a compensable evaluation was not warranted for left ear hearing loss.  The Veteran thereafter filed a notice of disagreement (NOD) with respect to that decision in February 2016.  In March 2016, the AOJ acknowledged receipt of the NOD and indicated that additional action would be taken.  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As the NOD has been recognized and additional action is pending at the AOJ, Manlincon is not applicable in this case. Therefore, those claims remain under the jurisdiction of the AOJ at this time.  

The issues of an acquired psychiatric disability and a gastrointestinal disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's skin disability of the feet was not present during his period of active duty or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed skin disability of the feet is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability of the feet have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with a VA examination.  Upon review of this examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In addition, there was substantial compliance with the Board's remand.  As relevant, the AOJ attempted to obtain medical records from the Memphis VAMC starting in the 1970s, clinical inpatient treatment records from Fort Knox were obtained, the Veteran was asked to authorize the release of outstanding records that are relevant to his claim and a VA examination was provided.  As noted above, the examination was adequate.  The Veteran was informed in the supplemental statement of the case that records from the Memphis VAMC could not be obtained and has not since indicated that such records are in his possession or otherwise available.  Accordingly, no prejudice results from not providing notice to the Veteran in strict compliance with 38 C.F.R. § 3.159(e).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  
  
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Board notes that the Veteran is not entitled to presumptive service connection for his claimed skin disorder of the feet, as it is not considered a chronic disease for purposes of 38 C.F.R. § 3.303(b).  See C.F.R. § 3.309(a) (2015).       

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs are negative for report of, treatment for, or diagnosis of any feet-related problems except for a callus on the left foot.  They do not show any complaints of, or treatment for, any chronic foot skin infections such as tinea pedis, or other fungal infections such as "jungle rot."  The Veteran did not indicate experiencing any other foot or skin problems his active service.  On his February 1970 separation examination, the Veteran did not mention any foot-related or skin-related issues, problems, or complaints and the examiner did not note any abnormalities.  

The Veteran's private medical records show that the Veteran received treatment related to his diabetes, and receives regular diabetic foot examinations.  They do not show any complaints of or treatment for tinea pedis, or any other chronic fungal foot disorders.   

The Veteran's VA treatment records show that he was diagnosed with tinea pedis in January 2016 during his VA examination.  Other than that, the treatment records do not show any foot-related problems or complaints. 

In multiple lay statements and in his hearing testimony, the Veteran has asserted that his feet problems began in active service, and have continued ever since.  He has stated that he uses over-the-counter creams and powders for his feet, that he cannot wear colored socks because they "stick" to his feet, and that his problems began in service when his feet were wet for extended periods of time and he had to be treated with antibiotics for the skin infection.  The Veteran has also related that his right foot sweats excessively compared to his left foot. 

A VA Examination was conducted in January 2016 to assess the etiology of the Veteran's foot disorder.  The examiner noted that the Veteran's bilateral foot disorder was not related to his active service, as there was no evidence of a chronic infection of the skin on his feet in service (tinea pedis or any other fungal infection which could be encompassed under the broad heading "jungle rot"), or any other skin condition while in service.  The examiner opined that the Veteran's current foot condition (tinea pedis) lacked continuity with the foot issues the Veteran reported having in active service.

After a review of the record, the Board concludes that entitlement to service connection for a bilateral foot disability is not warranted.  While the Veteran is currently diagnosed with the condition (tinea pedis), the competent and probative evidence of record does not demonstrate a nexus between the tinea pedis and his active service.  The Veteran's STRs are absent of any complaints or findings related to tinea pedis during active service.  The Veteran reported no foot issues at time of service separation, and was only treated for a callous when he was in service.   

Further, as indicated, the Veteran's post-service record shows treatment for heel spurs and ankle/foot pain, as well as regular diabetic foot examinations.  They do not show any complaints of or treatment for tinea pedis, or any other chronic fungal foot disorders.   
  
To the extent that the Veteran reported having foot problems (and, specifically, problems with tinea pedis) in service, he is competent to provide such a history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, he is credible in his reports of his foot problems in service.  However, although the Veteran is competent to report foot problems, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his claimed disability can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim.  The Veteran's assertions opining that his current foot problems are related to his active duty service are outweighed by the medical evidence to the contrary.  The Board finds the January 2016 VA examination to be the only competent and probative evidence of record, and therefore accords it greater weight than the Veteran's subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).                                                     

It is also noteworthy that the Veteran did not start reporting tinea pedis symptoms to any of his doctors until he reported them to the January 2016 VA examiner.  Had he been experiencing those symptoms before, he presumably would have reported them, as he did report symptoms of multiple other issues before January 2016, including a multitude of foot-related issues (heel spurs, foot pain, and diabetic foot care) issues for which he was seen while both in active service and after separation therefrom.  Such weighs heavily against his more recent reported medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has ... the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  See also AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Therefore, his failure to report any tinea pedis complaints before January 2016 is persuasive evidence that he was not experiencing any relevant problems then, and outweighs his present recollection to the contrary.   

The Board finds that the January 2016 VA examiner detailed the Veteran's symptoms and history of foot issues.  The examiner explicitly considered the Veteran's assertion that his current foot issues was related to the foot problems he experienced in active service.  The examiner reviewed the Veteran's claims file, and reported the Veteran's symptoms thoroughly.  The Veteran has not provided any private medical opinion which addresses any relationship between his self-reported in-service foot symptoms and his current tinea pedis.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim, and that the Veteran's assertions opining that his current disability is related to his active duty service and any symptoms he experienced therein are outweighed by the medical evidence to the contrary.   

In summary, as the preponderance of the evidence is against the claim, service connection for a skin disability of the feet is not warranted. 


ORDER

Entitlement to service connection for a skin disability of the feet is denied. 


REMAND

The Board regrets the additional delay, but finds that a remand is necessary before the below claims are adjudicated. 

The December 2015 VA psychiatric examiner related that the Veteran did not have a diagnosis of PTSD.  However, the Veteran's medical treatment records show that he indeed does have a diagnosis of PTSD.  See October 23, 2008 letter from N.S.; VA treatment notes December 11, 2012 - August 20, 2015.  Given this, the file should be returned to the December 2015 VA examiner, if available, in order to obtain an addendum opinion clarifying his statements regarding the diagnoses of the Veteran's current psychiatric disabilities and their etiologies.  

It is noted that the claim for service connection for a gastrointestinal disability is intertwined with the psychiatric disorder claim.  As such, action on the gastrointestinal disability claim must be deferred at this time.  

Accordingly, the case is REMANDED for the following action:

1. Procure an addendum opinion from the December 2015 VA examiner, if available.  A new in-person examination should be scheduled if the examiner (or a suitable substitute) believes that such is needed.  The claims folder should be provided to the examiner for review, and the examiner should note such review in the examination report.  The examiner should specifically note that the Veteran has a PTSD diagnosis per his VA treatment records.  Accordingly, if the examiner determines that a diagnosis of PTSD is not appropriate, the examiner should reconcile that determination with the diagnosis of PTSD.  
  
The examiner should state whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed acquired psychiatric disability is related to the Veteran's active service and related to the Veteran's claimed non-combat stressors.

2. Then, readjudicate the issues on appeal.  If the decisions are adverse to the Veteran, issue a supplemental statement of the case, and allow an appropriate opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


